UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 28, 2013 Red Giant Entertainment, Inc. (Exact name of registrant as specified in its charter) Nevada 001-34039 98-0471928 (state or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 614 E. Hwy 50, Suite 235, Clermont, FL (address of principal executive offices) (zip code) (866) 926-6427 (registrant’s telephone number, including area code) Not Applicable (former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 9.01. Financial Statements and Exhibits. a. None b. Exhibits NUMBER EXHIBIT Press Release of the Registrant dated May 28, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Red Giant Entertainment, Inc. Dated: May 28, 2013 /s/ Benny Powell Benny Powell Chief Executive Officer
